Appellant was convicted of carrying a slung-shot and his punishment assessed at a fine of $100.
The prosecuting witness, Cunningham, testified in substance, that he saw Z.Z. Savage take from the appellant a stick about eight or ten inches long, being composed of an ordinary round chair-round smaller at one end than the other, and the small end having a hole bored through it, and a string run through this hole, which could be hung on the wrist; the larger end of the round had some holes bored in it and seemed to be filled with some kind of metal. "I know what a slung-shot is, and this is not what I would call a slung-shot; there might be several kinds. The only slung-shot I ever saw was by having a ball of shot or metal covered with leather, and a band of elastic or leather, attached to such ball, and made so that the same could be attached to the wrist or arm of a person. The slung-shots that I have seen were made in this manner. And when a person using them would strike with his fist, the ball or weight would extend beyond his fist and strike a person, and by being covered, would cause no sound. The weapon or instrument that the appellant had was simply a piece of chair-round and was not covered with anything. It could have knocked a person down, I presume, if in the hands of a person of the physical strength of appellant." Webster defines a slung-shot to be a metal ball of small size with a string attached, used for striking. We do not understand that the weapon that appellant had was a slung-shot within the meaning of the statute law of this State. It evidently was a dangerous weapon, but not a slung-shot; that is, according to the testimony above detailed. It could have resulted in great injury and doubtless was prepared for that purpose, but this would not make appellant guilty under the statute of this State.
The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.